Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          


s 1, 3, 4, 6, 10, 12-14 and 20 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by McDowell et al. (5,645,200).
          McDowell et al. teach a garment hanger.  The hanger comprises a primary hanger portion (figure 1, for example) including a hook 18, a neck portion 12, and two downwardly extending shoulders 13, 14 for supporting a garment (column 4, lines 48-51, for example).  Further, McDowell et al. teach an auxiliary or secondary support 15 including a bar 15A for supporting said first garment or a second or more garments.  In a case where the hanger would support a single garment, such as a dress supported at the shoulders via the primary support, the rod 15A of the secondary support can be used to shorten the length of such a dress by folding over a portion of dress on the rod 15A.  The primary and secondary supports include connecting elements 15c, 42, 40 and 23 for allowing a swinging movement (figure 1B) of the second support and a releasable engagement between the two.  The connection elements include a friction assist characteristics including a bent pin, rod, key or circular tab 15c for the second support and recess or socket elements 23 and 44 for the primary or first support 12.    
          Claims 1-4 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Boles (2017/0065113).
          Boles teaches a garment hanger.  The hanger comprises a primary hanger portion (figure 1, for example) including a hook 12, a neck portion 20, and two downwardly extending shoulders 14 for supporting a garment.  Further, Boles teaches use of an auxiliary or secondary support including like structure as the first or primary hanger and where the primary and secondary hangers are “nested” to each other in side-by-side fashion. One side of the hanger includes a key or convex portion 26 and .  
          Claims 1, 3, 4, 6, 9, 11 and 19 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Goza et al. (2,685,991).
          Goza et al. teach a garment hanger.  The hanger comprises a primary hanger portion 28 (figure 1, for example) including a hook 12, a neck portion 22, and two downwardly extending shoulders which emanate from a highest ridge portion to the left and to the right of the hook.  The primary hanger is useful for supporting a garment, such as a coat or vest (column 1, lien 5, for example).  Further, Goza et al. teach an auxiliary or secondary support 31 including a bar 14 for supporting said first garment or a second or more garments.  In a case where the hanger would support a single garment, such as a dress supported at the shoulders via the primary support, the rod 14 of the secondary support can be used to shorten the length of such a dress by folding over a portion of dress on the rod.  In the case of supporting more than one garment. The primary support can be used to support a coat and the secondary to support a folded over pair of pants.  The primary and secondary supports include interlocking connecting elements 33 and 34 where the connection elements 34 are defined by a front or back flange hook 34 hingedly dependent (or downwardly directed )second support able to swing onto the top portion of the primary support.  The connector is defined by a double hook 34 which uses friction to assist in remaining in place and there .  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goza et al. in view of Wisehart et al. (2,129,455).
          Goza et al. disclose the invention as claimed. Goza et al. teach a garment hanger including a primary hanger with downwardly extending shoulders and a lower horizontal bar.  However, Goza et al. do not suggest further providing clip bars with clips.
           Wisehart et al. teach a garment hanger for supporting at least a first and a second garment.  The first or primary hanger includes a hook and downwardly extending shoulder portion with a lower horizontal bar.  Further, Wisehart et al. teach providing two auxiliary or additional clip bars 10 operable to connect to the primary hanger and where each  include a clip 18 and 15.  The clips are useful for supporting and clipping a second garment onto the assembly.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the primary hanger support of Wisehart et al. as including clip bars.  Providing this would allow a better connection .  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the auxiliary support (further support) and third garment (of claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
ALLOWABLE SUBJECT MATTER
          Claims 7, 8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snow et al. illustrate a garment hanger including magnetic components.  Gouldson et al. Marshall, Levine et al. and Garling, Schwartzstein and Blanchard ‘894 illustrate primary and secondary garment hangers and removable connecting components between the primary and secondary hangers. Blanchard ‘750 and McAllister, Sr. and Bjorklund et al. illustrate garment hangers including clip bars.
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732